Citation Nr: 0933945	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-28 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1968, and from October 1972 to April 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which awarded a rating of 30 percent for a 
bilateral hearing loss and denied entitlement to TDIU.

In December 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the Veteran's claims (as reflected in a May 
2009 supplemental statement of the case (SSOC)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level IX hearing loss for VA purposes in the right ear and by 
no worse than Level III hearing loss for VA purposes in the 
left ear.

3.  The Veteran is currently service-connected for bilateral 
hearing loss evaluated at 30 percent disabling, and for 
tinnitus evaluated at 10 percent disabling. 

4.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased rating for 
bilateral hearing loss was received in May 2004.  He filed 
his claim for TDIU in January 2005.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
July 2004, January 2005 and January 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claims were reviewed and a SSOC was issued in May 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in January 
2008.

For the Veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the July 2004 letter informed the Veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of the disability.  The July 2004 and 
January 2008 letters also discusses examples and types of 
medical and lay evidence that claimant may submit to 
establish entitlement to an increased rating.  However, the 
Board notes that these letters did not provide the exact 
rating criteria necessary for entitlement to a higher 
disability.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the Veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  The Veteran was also informed of the exact test 
results needed for an increased evaluation for bilateral 
hearing loss in the statement of the case issued in 
connection with the current appeal in July 2005.  
Consequently, actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, all relevant VA and private 
treatment records, and Social Security Administration records 
pertaining to his claims have been obtained and associated 
with his claims file.  He has also been provided with 
multiple VA medical examinations to assess the current state 
of his service-connected bilateral hearing loss.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations for Bilateral Hearing Loss

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz.  The rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal auditory acuity to level XI for profound 
deafness.  See 38 C.F.R. § 4.85 (2008).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

(CONTINUED ON NEXT PAGE)


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  See 
38 C.F.R. § 4.85(f) (2008).

When the puretone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(a) (2008).   

When the pure tone thresholds are 30 decibels or less at 1000 
Hz and 70 decibels or more at 2000 Hz, the rating specialist 
will likewise determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  See 38 
C.F.R. § 4.86(b) (2008).   

Law and Regulations for a TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2008).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).



Factual Background and Analysis

In December 2002, a Social Security Administration (SSA) 
administrative law judge (ALJ) found the Veteran to be 
entitled to SSA disability (SSD) benefits effective September 
30, 2001.  The primary disability was listed as myocardial 
infarction with angina pectoris, with the secondary 
disability listed as a hearing loss.  The ALJ noted that the 
Veteran's heart disease allowed him to engage in sedentary 
work.  The ALJ further noted that because of his hearing 
impairment, the Veteran was limited to working in non-noise-
to-low noise generating environments.   

In his January 2005 application for TDIU, the Veteran stated 
that his hearing loss and tinnitus prevented his working as 
of September 2001.  He stated he was a crane operator from 
1974 to 2001, and his highest gross earning per month was 
$12,000.  The Veteran indicated that he left his job because 
of his disability, and that he received disability retirement 
benefits.  He reported education through the third year of 
high school, and he also stated that he has not tried to 
obtain employment since he became to disabled to work.  

In a July 2004 statement, S.W. stated that the Veteran's 
hearing was getting worse, and, because of such, she has to 
repeat herself constantly and his yelling was upsetting to 
her and the children. 

The claims file also contains a November 2004 private 
audiology evaluation report that included audiometric 
findings.  Unfortunately, audiometric findings were provided 
in graphic format, and therefore provide a limited basis for 
evaluating the Veteran's claimed bilateral hearing loss 
disability.  The report compared the results to a May 2001 
audiometric examination which found mild to moderate 
sensorineural hearing loss.  The November 2004 examiner 
commented that there was a drop at 1000 Hertz in both ears; 
otherwise a stable pattern in each ear.  The regular use of 
amplification was recommended.

In November 2004 and June 2005 statements, the Veteran 
asserted that he was forced into early retirement due to his 
worsening condition from hearing.  He reported he was a crane 
operator and that all of his commands were by radio, but 
because he could not hear the words clearly, he failed the 
physical.  

In a February 2005 employer statement, the Veteran's previous 
employer noted that the Veteran worked from October 1969 to 
October 2001 as a crane operator for 12 hours a day, and 
earned about $135,000 during the twelve months preceding the 
last date of employment. 

In a February 2005 VA audiology evaluation report, the 
Veteran reported that due to the hearing loss his functional 
impairment includes necessary lip reading in order to 
converse effectively, and the hearing loss has resulted in 
his forced retirement as a longshoreman.  He complained that 
he could not hear clearly in conversation even in quiet 
environments, and that at that time, his hearing aids were 
not working sufficiently for his hearing loss.  During the 
examination, puretone thresholds, in decibels, were reported 
as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
70
80
85
80
79
LEFT
50
65
50
55
50
55

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 80 percent in the left ear.

Applying the above results to the Table VI chart (as well as 
Table VIa applicable to right ear findings due exceptional 
patterns in hearing impairment), a puretone threshold average 
of 55 and a speech discrimination of 80 percent, in the left 
ear, will result in level IV hearing for that ear.  A 
puretone threshold average of 79 and a speech discrimination 
of 36 percent, in the right ear, will result in level IX 
hearing for that ear.  Applying these results to the Table 
VII chart (with right ear being the "poorer" ear), a level 
IX for the right ear, combined with a level IV for the left 
ear, will result in a 30 percent compensation evaluation.  

In his July 2005 VA Form 9, the Veteran reported that the 
physician told him that hearing aids would not do him any 
good, and that it was understood that he is not able to work 
because he cannot pass a physical.  He also affirmed that he 
was receiving SSD.  The Veteran indicated that the first 
thing he had to do when applying for a job is pass a physical 
which he believes he cannot due because of his hearing.  He 
stated that he had to retire early because he failed his last 
physical.  

In a January 2006 statement, the Veteran asserted that his 
heart problem and blood pressure was under control and it was 
his hearing loss that caused to him lose his job because he 
could not pass the hearing test.  

In February 2009, the Veteran underwent a VA audiometric 
examination.  The examination report included audiometric 
findings.  Puretone thresholds, in decibels, were reported as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
70
80
75
70
73.75
LEFT
25
60
50
45
40
48.75

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and of 88 percent in the right ear.  
The diagnosis was severe sensorineural hearing loss from 1000 
to 8000 Hertz on the right and mild to moderately severe 
across the frequencies on the left.

The VA audiologist noted that the loss was significant, but 
the loss and tinnitus solely would not prevent him from 
obtaining or maintaining substantially gainful employment.  
The examiner noted that his speech recognition scores were 
very good, and communication was not strained while taking 
his history.  The examiner further noted that although the 
history was taken in a quiet environment, communication in 
quiet is recommended for all persons with hearing loss, no 
matter the severity.  The examiner also reported that the 
loss cause significant occupational effect, and indicated 
that the Veteran stated he was made to retire early because 
he could not pass a hearing test for his annual physical.  
However, the audiologist also noted that the hearing loss did 
not prevent him from doing his assigned duties, but that the 
Veteran stated he could not continue working if he could not 
pass his physical.  The audiologist also noted there was no 
effect on usual daily activities.  Upon examination, the 
audiologist diagnosed mild loss at 750 Hz precipitously 
sloping to a severe sensorineural hearing loss from 1,000-
8,000 Hz on the right and mild to moderately severe 
sensorineural hearing loss across the frequency range on the 
left.  The physical also noted that when the results were 
compared to those from July 1977, relatively minor changes 
were noted at 1,000 Hz on the right and from 3,000 to 6,000 
Hz on the left. 

Applying the above results to the Table VI chart (as well as 
Table VIa applicable to right ear findings due exceptional 
patterns in hearing impairment), a puretone threshold average 
of 48.75 and a speech discrimination of 92 percent, in the 
left ear, will result in level I hearing for that ear.  A 
puretone threshold average of 73.75 and a speech 
discrimination of 88 percent, in the right ear, will result 
in level III hearing for that ear.  Applying these results to 
the Table VII chart (with right ear being the "poorer" 
ear), a level VI for the right ear, combined with a level I 
for the left ear, will result in a noncompensable 
compensation evaluation.  

Increased Rating for Hearing Loss

Thus, the Board finds that the continuation of previously 
assigned 30 percent evaluation is proper based upon the 
February 2005 VA audiometric examination report, as 
mechanically applied to the relevant tables.  Evidence of 
record does not reflect impaired hearing acuity levels which 
would warrant the assignment of a higher evaluation for 
bilateral hearing loss.  At best, improvement in hearing 
ability was demonstrated in the February 2009 VA audiometric 
examination, and should justify a reduced rating.  The Board, 
however, will not second-guess the RO's decision in this 
case.

The Board finds that the February 2005 and February 2009 
examinations, when read together, are adequate for rating 
purposes.  The February 2005 examiner provided an adequate 
description of the functional effect of the Veteran's hearing 
loss by noting that it caused him to lip read in order to 
converse effectively, and to fail and employment physical.  
The February 2009 examiner also noted that the Veteran's 
hearing loss had no effect on usual daily activities.  See 
Martinak v. Nicholson,21 Vet. App. 447 (2007) (noting hearing 
loss and tinnitus affected ability to sleep provided adequate 
description of functional effect of hearing loss in an 
audiological examination report).  Both examiners conducted 
the necessary tests in accordance with standard medical 
practice and the guidelines promulgated by the Secretary of 
Veterans' Affairs.  See id.  The Board also notes that in 
this appeal the Veteran has not argued any specific 
functional impairment other than difficulty conversing, and 
the February 2009 audiologist noted that communication was 
not strained while taking his history.

The Board acknowledges the difficulties that the Veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law; the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 30 percent for bilateral 
hearing loss must be denied.  The Board has also considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected bilateral hearing loss disability that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).



Entitlement to TDIU

The Veteran contends that he is entitled to TDIU, as his 
service-connected hearing loss renders him unemployable.  The 
Veteran has reported in multiple statements that he had lost 
his job as a crane operater because he failed a physical due 
to his hearing loss. 

At 40 percent, the Veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2008).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration. See 38 C.F.R. § 4.16(b) (2008).

In the present case, the Board notes that while the Veteran 
is receiving SSA disability benefits with a secondary 
diagnosis of hearing loss, according to the SSA decision, the 
primary reason the Veteran is disabled is due to his non-
service connected heart condition and blood pressure.  In a 
February 2009 VA audiology evaluation report, the examiner 
noted that the hearing loss was significant, but the hearing 
loss and tinnitus solely would not prevent him from obtaining 
or maintaining substantially gainful employment.  However, 
the audiologist also noted that the hearing loss did not 
prevent him from doing his assigned duties as a crane 
operator, but that the Veteran stated he could not continue 
working if he could not pass his physical.  Presumably this 
physical examination would include evaluation of his 
nonservice-connected heart disease, which was the primary 
basis for the award of SSD benefits.  Inasmuch as it has not 
been found that the service-connected disabilities alone are 
sufficient to produce unemployability, referral for extra-
schedular consideration is not required.

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the Veteran's service-connected hearing loss and 
tinnitus affect his ability to secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the Veteran 
is currently rated as a combined 40 percent disabled.  
However, in this case, there is no reason for the Board to 
conclude that the Veteran's service-connected hearing loss 
and tinnitus disabilities alone produce unemployability or 
are so unusual or exceptional as to warrant referral of the 
case for extra-schedular consideration. See 38 C.F.R. §§ 
3.321, 4.16(b) (2008).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied. 

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


